Citation Nr: 1147207	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-26 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for onychomycosis, tinea ungium of all toenails.

2.  Entitlement to a compensable disability rating for bilateral hearing loss.

3.  Entitlement to a compensable disability rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1978 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, the Veteran's claim for a compensable disability rating for bilateral hearing loss.

This matter also is on appeal of a January 2008 rating decision in which the RO denied, in pertinent part, the Veteran's claims for a compensable disability rating for onychomycosis, tinea ungium of all toenails and for a compensable disability rating for hypertension.  Although the Veteran requested a Travel Board hearing when he perfected a timely appeal in September 2008, he failed to report for this hearing when it was scheduled in April 2010.  See 38 C.F.R. § 20.704 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims for compensable disability ratings for onychomycosis, tinea ungium of all toenails, bilateral hearing loss, and for hypertension can be properly decided.

With respect to the Veteran's claim for a compensable disability rating for onychomycosis, tinea ungium of all toenails, his service representative contended in statements on a November 2011 Appellant's Brief that this disability was more disabling than currently evaluated.  The service representative also contended that the Veteran had never been provided with a VA examination to determine the nature and severity of this disability.  A review of the claims file shows that, in fact, the Veteran was provided a VA examination for his service-connected onychomycosis, tinea ungium of all toenails in October 2006.

The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in October 2006, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected onychomycosis, tinea ungium of all toenails.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's claim for a compensable disability rating for bilateral hearing loss, the Veteran's service representative contended in statements on a November 2011 Appellant's Brief that this disability was more disabling than currently evaluated.  The service representative also contended that the Veteran's most recent VA examination for hearing loss in November 2009 did not reflect accurately the current nature and severity of his service-connected bilateral hearing loss.  (The Board notes parenthetically that the reference to a November 2009 VA examination for hearing loss in the Appellant's Brief may be a typographical error as a review of the claims file shows that the Veteran's most recent VA examination for hearing loss occurred in November 2008.)  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination for bilateral hearing loss in November 2008, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The Board also notes that the November 2008 VA examination report for hearing loss appears to be incomplete as it contains only the audiometric testing results obtained at this examination.  This examination report does not contain any information regarding the impact of the Veteran's bilateral hearing loss on his daily functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the November 2008 VA examination did not include detailed information regarding the functional impact of the Veteran's bilateral hearing loss, the Board finds that this examination is inadequate for VA compensation purposes.  See also 38 C.F.R. § 4.2.  Accordingly, and in light of the time which has elapsed since this examination occurred, the Board finds that, on remand, the Veteran should be scheduled for updated VA examination which addresses the current nature and severity of his service-connected bilateral hearing loss, to include a discussion of the functional impact of this disability.

With respect to the Veteran's claim for a compensable disability rating for hypertension, his service representative contended in statements on a November 2011 Appellant's Brief that this disability was more disabling than currently evaluated.  The service representative also contended that the Veteran had never been provided with a VA examination to determine the nature and severity of this disability.  A review of the claims file shows that, in fact, the Veteran was provided a VA examination for hypertension in October 2006.  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination for hypertension in October 2006, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected hypertension.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  The Board observes in this regard that the Veteran was seen on VA outpatient treatment on January 17, 2007, and on December 6, 2007, for treatment of his service-connected bilateral hearing loss.  Although puretone audiometric testing was conducted by VA audiologists at both of these outpatient treatment visits in January and December 2007, no results were included in the Veteran's VA outpatient treatment records.   The VA audiologists instead provided an interpretation of the puretone audiometric testing results obtained at these VA outpatient treatment visits.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Court also has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

It is not clear from a review of the claims file why the puretone audiometric testing results obtained on VA outpatient treatment visits on January 17, 2007, and on December 6, 2007, were not included in the Veteran's VA outpatient treatment records.  Given the foregoing, and especially in light of the importance of puretone audiometric testing results in determining the appropriate disability rating for service-connected bilateral hearing loss, the Board finds that, on remand, the RO/AMC should attempt to obtain the Veteran's puretone audiometric testing results obtained on VA outpatient treatment visits on January 17, 2007, and on December 6, 2007.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for onychomycosis, tinea ungium of all toenails, bilateral hearing loss, and/or for hypertension in recent years.  Obtain all VA treatment records which have not been obtained already, to include any puretone audiometric testing results obtained on VA outpatient treatment visits on January 17, 2007, and on December 6, 2007.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for a VA skin examination to determine the current severity of his service-connected onychomycosis, tinea ungium of all toenails.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided.

The examiner must state whether the Veteran's onychomycosis, tinea ungium of all toenails affects at least 5 percent but less than 20 percent of the entire body  or exposed areas of the body or requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  This examiner also must state whether the Veteran's onychomycosis, tinea ungium of all toenails affects 20 to 40 percent of the entire body or exposed areas of the body or requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more but not constantly during the past 12-month period.  This examiner finally must state whether the Veteran's onychomycosis, tinea ungium of all toenails affects more than 40 percent of the entire body or exposed areas of the body or requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

3.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The examiner must describe fully the functional impact of the Veteran's service-connected bilateral hearing loss in the examination report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

4.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected hypertension.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided.

The examiner must state whether the Veteran's hypertension is manifested by diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more or whether the Veteran has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  The examiner also must state whether the Veteran's hypertension is manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  The examiner must state further whether the Veteran's hypertension is manifested by diastolic pressure predominantly 120 or more.  The examiner finally must state whether the Veteran's hypertension is manifested by diastolic pressure predominantly 130 or more.

5.  The Veteran should be given adequate notice of the requested examinations, which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

